DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement of Amendments
This Office Action is responsive to the amendment filed 11/30/2021. The examiner acknowledges the amendments to claims 1, 3-4, and 8. Claims 5, 7, and 9-15 are cancelled. Claim 16 is new. Claims 1-4, 6, 8, and 16 are subject to examination hereinbelow.  

Response to Arguments
Applicant’s arguments, see pg 5, filed 11/30/2021, with respect to the claim objection of claim 1 and the original USC 112(b) rejections of claims 1-4 and 6-8 have been fully considered and are persuasive.  The claim objection of claim 1 and the original USC 112(b) rejections of claims 1-4 and 6-8 have been withdrawn. 
Applicant’s arguments, see pg 7, last paragraph, filed 11/30/2021, with respect to the rejection(s) of claim(s) 1 under USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US 20200329699 A1 to Freed.
Applicant’s arguments, see pg 8, filed 11/30/2021, with respect to the rejection(s) of claim(s) 4 under USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US 20140220532 A1 to Ghez, et al. (hereinafter Ghez).

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “second tubular member including a first end portion configured to be received within the interior chamber” in body paragraph 3 of claim 1 must be shown or the feature(s) canceled from the claim(s). Fig. 1 currently shows the claimed “second end portion” of (46) extending outside of housing 30, however it does not show the claimed “first end portion” within the interior chamber of housing 30. Furthermore, the claimed “the first pressure differential gauge configured to be attached to one of the plurality of holes in the third surface of the housing unit” in the last paragraph of claim 1 must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 6, and 8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 introduces New Matter of “second tubular member including a first end portion configured to be received within the interior chamber” in body paragraph 3. Although paragraphs [0032 and 0038] of Applicant’s originally filed specification indicate hose 46 extends through opening 34b of housing unit 20, there is no indication either in the specification or Fig 1 that there is a portion of hose (46) which actually extends into the interior chamber past opening 34b in a similar manner to which portion 36a of 
Claims 2-4, 6, and 8 are rejected for depending from claim 1.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6, 8, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 16 positively recite “the first tubular member is configured such that fluid ingresses and egresses through the first tubular member between the lung and the source of positive pressure.” However, it is unclear how the first tubular member is configured for fluid ingress when it is only apparently connected to a source of positive pressure. Although [0030-0031] of Applicant’s filed Specification discloses a respiratory controller 40 in communication with positive air pressure pump 22 for controlling inspiration and expiration of air into and out of lung tissue, it still only talks about controlling the amount of air output or egressed by air pump device 22, there’s no indication controller 40 is configured to enable positive pressure pump 22 to reverse its flow or actuate some sort of release valve in order to let the expirated air ingress 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over US 20200329699 A1 to Freed (has an effective filling date of 12/14/2016) in view of Argoudelis (US 2011/0294108 A1 – previously cited) and Huo (US 20170082433 A1 – previously cited).

a housing unit (container 110) defining an interior chamber configured for receipt of the lung [0066], the housing unit having a first end surface (112) [0069] (Fig 4), a second end surface disposed opposite the first end surface ([0070], end from where conduit 136 extends, shown in Fig 4), and a third surface (from which pressure transducer 120 is coupled to) disposed between the first and second end surfaces [0083] (Fig 4), the third surface having a hole (which pressure sensor 120 is coupled to in order to detect the “intrathoracic” pressure within container 110) [0083] (Fig 4).
A first tubular member (142 and 144) configured to be inserted through a first opening (114) in the first end surface of the housing unit [0069] (Fig 4), the first tubular member including a first end portion (144) configured to be received within the interior chamber for insertion into a trachea or bronchus of the lung [0068] (Fig 4) and a second end portion (142) configured to be disposed outside of the housing unit [0068] (Fig 4);
a second tubular member (136) configured to be inserted through a second opening in the second end surface of the housing unit ([0070, 0103], conduit 136 must be connected to an opening in container 110 in order for air to flow from container 110 into conduit 136) (Fig 4), the second tubular member including a first end portion (end directly connected to container 110) 
a source of negative pressure (turbine 102) configured to be in fluid communication with the interior chamber of the housing unit via attachment to the second end portion of the second tubular member ([0103, 0130], as shown by the arrows in Fig 4, turbine 102 is configurable to provide a negative pressure from chamber 110 through attachment to conduit 136 via valve 104 and conduits 130 and 134);
a source of positive pressure (102) configured to be in fluid communication with the lung via attachment to the second end portion of the first tubular member ([0103, 0130], as shown by the arrows in Fig 4, turbine 102 is configurable to provide a positive pressure into the lungs through conduit 142 via attachments through valves 106 and 108 and conduits 132 and 140.), wherein the first tubular member is configured such that fluid (air, which is a suitable “fluid” according to Applicant’s specification at [0029]) ingresses and egresses through the first tubular member between the lung and the source of positive pressure ([0103-0104], a series of valves enables reversal of flow of air from egress through conduits 142 and 144 shown in Fig 4 to ingress shown in Fig 5); and
a first pressure differential gauge (comprising pressure transducers 120, 122, and controller 170) configured to be in fluid communication with the interior chamber ([0183], controller 170 is configured to determine a differential pressure from pressure sensors 120 and 122 in order to vary a differential pressure within container 110 to cause the lung disposed therein to breathe), the first pressure differential gauge configured to be attached to one hole in the third surface of the housing unit and to the second end portion of the first tubular member, wherein the source of negative pressure is configured to apply a predetermined negative pressure 
However, Freed does not teach the third surface having a plurality of holes therein;
The first end portion of the second tubular member configured to be received within the interior chamber; and
whereby an output of the pressure differential gauge that is less than a difference between the predetermined positive and negative pressures is representative of the existence and degree of an air leak in the lung.
However, while Freed does not teach the first end portion of the second tubular member configured to be received within the interior chamber, there is no indication in Applicant’s originally filed disclosure that having the second tubular member be received within the interior chamber has a significant impact on the claimed device’s function, as opposed to the first tubular member’s extension into the interior chamber which is clearly significant so that it can be inserted into a trachea or bronchus of the lung disposed within the interior chamber.
Argoudelis teaches a third surface (top surface comprising surgical instrument inlets and/or slits 44) having a plurality of holes (surgical instrument inlets and/or slits 44) therein [0026] (Fig 3).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Freed to have the third surface having a plurality of holes therein, 
Huo teaches an output of a pressure differential that is less than a difference between predetermined positive and negative pressures is representative of the existence and degree of an air leak [0043-0044].
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Freed to have an output of the pressure differential gauge that is less than a difference between predetermined positive and negative pressures is representative of the existence and degree of an air leak in a lung, because applying the known method of Huo to determine a rate of a leak in an object from a pressure differential [0043-0044] to the pressure differential gauge of Freed would have the predicable result of determining a leak rate for the lung from the detected pressure differential.

Regarding claim 2, Freed in view of Argoudelis and Huo teach the limitations of claim 1, and Freed further teaches the housing unit is configured to simulate a chest cavity ([0066], housing can comprise a semi-rigid plastic form that resembles the shape of the posterior chest such that the lungs lie in an anatomically familiar position).

Regarding claim 3, Freed in view of Argoudelis and Huo teach the limitations of claim 1, however Freed does not teach at least one hole of the plurality of holes is configured for receipt of a trocar.
However, Argoudelis teaches holes (42b and 44) in the housing unit (12) configured to receive various surgical instruments (paragraph 0026 and 0028). Considering trocars are a 

Regarding claim 6, Freed in view of Argoudelis and Huo teach the limitations of claim 1, and Freed further teaches an exterior of the lung is sealed from the atmosphere by the housing unit [abstract].

Regarding claim 8, Freed in view of Argoudelis and Huo teach the limitations of claim 1, and Freed further teaches a second pressure gauge (pressure sensor 122) in fluid communication with the first tubular member (comprising 144 and 142, in particular 142) for determining a pressure within the first tubular member [0083] (Fig 4); and
A third pressure gauge (pressor sensor 120) in fluid communication with the interior chamber of the housing unit for determining a pressure within the interior chamber of the housing unit (110) [0083] (Fig 4).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Freed in view of Argoudelis and Huo as applied to claim 1 above, and further in view of US 20140220532 A1 to Ghez, et al. (hereinafter Ghez).
Regarding claim 4, Freed in view of Argoudelis and Huo teach the limitations of claim 1, however they do not teach the housing unit is fabricated from a flexible rubber material such that the entire housing unit is configured to contract and expand to transition the interior chamber between a contracted state, in which the interior chamber of the housing unit has a first volume, 
Ghez teaches an entire housing unit (2) fabricated from flexible rubber ([0023], wall 2 can be made entirely of a flexible, elastomeric, latex rubber).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Freed such that its housing unit is fabricated from a flexible rubber material similar to the flexible rubber material of Ghez such that the entire housing unit is configured to contract and expand to transition the interior chamber between a contracted state, in which the interior chamber of the housing unit has a first volume, and an expanded state, in which the interior chamber of the housing unit has a second volume, greater than the first volume in response to the expansion and contraction of the lungs (150) in response to the simulated exhalation (Freed, [0104]) and inhalation cycles (Freed, [0103]) respectively, because having a housing made of flexible rubber would help the housing closely mimic the physical and mechanical properties of human skin, as recognized by Ghez [0009].

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Freed in view of Ghez.
Regarding claim 16, Freed teaches a system for testing air leaks in a lung (Examiner’s note: “for testing air leaks in a lung” is interpreted as intended use, wherein if the apparatus is configurable for performing the claimed intended use, then it meets the limitations of the claim. In this instance, the prior art is configurable for performing the intended use because the system in the prior art is configurable for varying airflow in and around a lung in a closed container, and 
a housing unit (container 110) defining an interior chamber configured for receipt of the lung [0066];
A tubular member (142 and 144) configured to be inserted through a first opening (114) in the first end surface of the housing unit [0069] (Fig 4), the first tubular member including a first end portion (144) configured to be received within the interior chamber for insertion into a trachea or bronchus of the lung [0068] (Fig 4) and a second end portion (142) configured to be disposed outside of the housing unit [0068] (Fig 4);
a source of negative pressure (turbine 102) configured to be in fluid communication with the interior chamber of the housing unit via a second opening ([0070], from where conduit 136 extends, shown in Fig 4) in the outer surface of the housing unit ([0103, 0130], as shown by the arrows in Fig 4, turbine 102 is configurable to provide a negative pressure from chamber 110 through attachment to conduit 136 via valve 104 and conduits 130 and 134);
a source of positive pressure (102) configured to be in fluid communication with the lung via attachment to the second end portion of the first tubular member ([0103, 0130], as shown by the arrows in Fig 4, turbine 102 is configurable to provide a positive pressure into the lungs through conduit 142 via attachments through valves 106 and 108 and conduits 132 and 140.), wherein the first tubular member is configured such that fluid (air, which is a suitable “fluid” according to Applicant’s specification at [0029]) ingresses and egresses through the first tubular member between the lung and the source of positive pressure ([0103-0104], a series of valves enables reversal of flow of air from egress through conduits 142 and 144 shown in Fig 4 to ingress shown in Fig 5).

Ghez teaches an entire housing unit (2) fabricated from flexible rubber ([0023], wall 2 can be made entirely of a flexible, elastomeric, latex rubber).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Freed such that its housing unit is fabricated from a flexible rubber material similar to the flexible rubber material of Ghez such that the entire housing unit is configured to contract and expand to transition the interior chamber between a contracted state, in which the interior chamber of the housing unit has a first volume, and an expanded state, in which the interior chamber of the housing unit has a second volume, greater than the first volume in response to the expansion and contraction of the lungs (150) in response to the simulated exhalation (Freed, [0104]) and inhalation cycles (Freed, [0103]) respectively, because having a housing made of flexible rubber would help the housing closely mimic the physical and mechanical properties of human skin, as recognized by Ghez [0009].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20190057625 A1 is mentioned because it discloses an enclosure for a simulated lung cavity. US 20180139953 A1 and US 20120116152 A1 are mentioned because they disclose containers configurable for holding an organ. US 20060148062 A1, US 20050147958 A1, and .
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND P DULMAN whose telephone number is (571)272-7931. The examiner can normally be reached Monday-Friday 7:30 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Raymond P Dulman/Examiner, Art Unit 3791                                                                                                                                                                                                        
/DANIEL L CERIONI/Primary Examiner, Art Unit 3791